536 F.2d 304
The STATE OF CALIFORNIA, acting By and Through theDEPARTMENT OF WATER RESOURCES, Plaintiff-Appellant,v.The OROVILLE-WYANDOTTE IRRIGATION DISTRICT, an irrigationdistrict, Defendant-Appellee.
No. 75-3091.
United States Court of Appeals,Ninth Circuit.
June 3, 1976.

Richard D. Martland, Deputy Atty. Gen.  (argued), Sacramento, Cal., for plaintiff-appellant.
William Schwarzer (argued), San Francisco, Cal., for defendant-appellee.
Frederick E. John (argued), of The Public Utilities Commission, San Francisco, Cal., as an additional party.
OPINION
Before HUFSTEDLER and CHOY, Circuit Judges, and PREGERSON,* District Judge.
PER CURIAM:


1
This is an appeal in a controversy between two agencies of the State of California, the Department of Water Resources and The Oroville-Wyandotte Irrigation District.  The principal issue is whether Decision 82561 of the California Public Utilities Commission issued March 12, 1974 in Application No. 48869 conflicts with the order of the Federal Power Commission issued January 17, 1974 affecting Projects 2088 and 2100.


2
In a well-written and comprehensive memorandum decision issued on August 8, 1975, and reported in 411 F. Supp. 361 (E.D.Cal.1975), Judge Thomas J. MacBride held that CPUC decision and the FPC order were entirely compatible.  We agree for the reasons set forth in Judge MacBride's decision.


3
AFFIRMED.



*
 Honorable Harry Pregerson, United States District Judge for the Central District of California, sitting by designation